In a proceeding pursuant to CPLR article 78 inter alla to review a determination of the respondent New York State Department of Social Services, dated April 11, 1974, which, after a fair hearing, affirmed a denial by the respondent Nassau County Department of Social Services of petitioner’s request for a special allowance to purchase household furnishings, petitioner appeals from a judgment of the Supreme Court, Nassau County, entered July 9, 1974, which dismissed the petition. Judgment reversed, on the law, without costs, determinations of the State and local agencies annulled, and the' respondent local agency is directed to grant petitioner’s request. It is undisputed that petitioner and her family, recipients of public assistance, were rendered destitute, under the circumstances of this case, when their furniture was irreparably damaged. They were thus entitled to “ emergency assistance ” pursuant to the provisions of section 350-j of the Social Services Law. Gulotta, P. J., Hopkins, Martuscello and Latham, JJ., concur.